DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 8/15/2022.  Currently claims 1-5, 8, 10-15, 18-25 are pending and rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10-15, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “the microneedle device has three-dimensional movement…”.  This limitation imparts a method step to an apparatus type claim and therefor renders the claim indefinite.  It is likely that this limitation was meant to be a functional type claim limitation and therefore should be corrected.  It is recommended that applicant rewrite this limitation to be a functional limitations (i.e. “configured to”, “capable of”, etc. language).  
Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 appears to be drawn to a method type claims but makes reference to claim 1 an apparatus device type claim.  It is unclear and indefinite if the claim is a method or apparatus type claim.  It is recommended that applicant rewrite the claim to only be drawn to a method claim and not depend from an apparatus type claim.  Appropriate correction is required.



    PNG
    media_image1.png
    453
    444
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A)
Traverso discloses a microneedle device comprising a substrate and a plurality of microneedles projecting from the substrate, wherein in use, the microneedle device has three-dimensional movement (D2: paras [0048], [0051], [00144], fig 5). The device of Traverso can be coated with a therapeutic or cosmetic agent for oral delivery (Traverso: paras [0004]-[0006], [0076], [0079], [0091 ]-[0092]), is disposable (Traverso: para [0059]), comprises hydrogel, silicon, polymer, glass, ceramic or metal (para [0051]), and further comprises carbon nanotubes (paras [0048], [0051], [0068]). The beads may be around 0.1-1 mm in diameter (para [0049]) with needles of 1 -2 mm in length and of a conical or pyramidal configuration suitable for penetrating skin or tissue (paras [0013], [0061], [0067]-[0068]). The difference between the present invention and Traverso is that whilst Traverso suggests that the substrate may be spherical, it does not explicitly disclose such an embodiment. However, the skilled person reading Traverso would appreciate that a spherical configuration is an alternative design contemplated by the teaching of Weymouth. As such, this difference would appear to relate to an obvious design alternative that does not add anything of inventive significance, and therefore claims 1,2 and 4-14 are not inventive in view of Traverso in view of Weymouth.
Concerning the amended claim language of “wherein the microneedle device further comprises a therapeutic or cosmetic agent encapsulated into or co-formulated with the microneedle device…”, examiner is of the position that in the broadest reasaonable reading of the term “co-formulated” the prior art Traverso discloses a co-formulation with a therapeutic agent, see para [0073]-[0078].  Further examiner is of the position that the term “co-formulated” means The act of packaging more than one drug into one pill.  
Examiner has not found any special definition of the term in the applicant’s specification.  Concerning the claim limitation of “and wherein in use, the microneedle device has three-dimensional movement…”, examiner is viewing this as a “functional limitations” and is of the position that the teachings of the prior art would result in a device that has all of the positively claimed structures of the claims, particularly being “substantially spherical” (as taught in Wehmouth), and that this spherical construction and configuration would be capable of movement in three dimensions.  
Concerning claim 3 note the use of porcine gelatin disclosed in Traverso para [0033], and [0123].
Concerning claim 5 note the device may be made of a biodegradable material, Traverso para  [0051], [0059], [0060]. 
Claims 15 and 16 define a capsule for oral administration comprising the microneedle device of the invention. Traverso (paras [00132]-[00133], [00144]-[00145]) discloses oral administration of the microneedle device as an enteric capsule, thereby rendering obvious these claims. Although it is not expressly stated as an “enteric capsule” it is stated as a “capsule” for use in the intestines, so examiner is considering this an “enteric” capsule.
Traverso (para [0051]) discloses that the microneedle device comprises biocompatible materials such as hydrogel. The additional feature of claim 3, relating to the specific choice of the hydrogel, constitutes a minor implementation detail that does not add anything of inventive significance to the subject-matter of the claim; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Concerning claim 23 as stated in rejection above examiner is of the position that the agent is co-formulated with the microneedle device.
Concerning claim 24 note figure 3 of Weymouth.
Concerning claim 25 note previously identified structures above as in claim 1 for one example.
Claim 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A) in further view of Lim, S. H. et al. (Three-dimensional printing of a microneedle array on personalized curved surfaces for dual-pronged treatment of trigger finger. Biofabrication, 10 January 2017, Vol. 9, pages 1 -13 [Retrieved on 2018-05-11]).
Claims 18-22  define a method of forming the microneedle device of the invention. Traverso in view of Weymouth differs from claims 17 and 18 in 3D printing said microneedle device. Lim (whole document, in particular pg 4-5, fig 2) discloses a method of forming a microneedle device with 3D printing, by providing a 3D printed mould comprising a plurality of protrusions projecting from and the mould, casting the mould with a precursor solution and a photoinitiator, curing the solution to form the microneedle device. As such, in the absence of any surprising effects or technical difficulties, the person skilled in the art would arrive at the same invention as that of the present application based on the teaching disclosed in Traverso in view of Weymouth when read in combination with Lim without the exercise of inventive ingenuity. 
The additional features of claims 19-22 define the corresponding technical subject-matter of claims 3 and 4. 
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Applicant’s argue that the prior art fails to disclose the amended claim language.
Applicant argues that the beads of Weymouth are not capable of 3d movement.  Examiner is of the position that they are capable of such movement as during construction of the beads, loading of the beads, and movement during operation (even if between plates).  Examiner is reading that language as a functional type limitation and is of the position that the Weymouth teaches would teach a structure that has three dimensional movement.
Concerning the porcine gelatin and biodegradable see rejection above as pertaining to claims 3 , 5, 14.
It is recommended that applicant amend the claims to greater distinguish over the prior art of record and any obvious modifications thereof.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783